            Case 1:20-cv-02833-LLS Document 4 Filed 05/12/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DAWN FIGMAN,

                                 Plaintiff,

                     -against-
                                                                  20-CV-2833 (LLS)
 NEW YORK CITY OF NEW YORK; THE
                                                               ORDER OF DISMISSAL
 PATROLMAN’S BENEVOLENT
 ASSOCIATION OF THE CITY OF NEW
 YORK; CITY OF NEW YORK FDNY,

                                   Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff brings this action pro se, asserting claims under 42 U.S.C. §§ 1983, 1985, and

1986. By order dated May 12, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. The Court dismisses the complaint for the reasons

set forth below.

                                      STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in
            Case 1:20-cv-02833-LLS Document 4 Filed 05/12/20 Page 2 of 6



original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

                                             BACKGROUND

        Plaintiff makes the following allegations:

        Plaintiff Dawn Figman requests equitable relief, compensation, and punitive
        damages. The complaint is sorrowful. Continuous wanton racist violent civil
        rights crimes, racist sexual harms, racist false witnesses, victim tampering, racist
        larcenies, fraud, harassment, racist planned perjuries, slander, retaliation on race
        and religion, and racist financial felonies from violent racists that are employees
        of the United States, NYC, NY, NYPD, emergency room, and EMS FIRE harmed
        me in violation of 42 U.S.C. 1983, 1985, 1986. They are manipulative, and they
        cause wanton racist violent harms. They violate an order of protection that
        prohibits their third person contact. I am the victim. I am a victim of racist violent
        criminals in Europe and in the US.

(ECF 2 at ¶ 1.) Plaintiff further alleges:

        The US Attorney in DC gave a complaint on racist violent criminals that falsify
        law and that falsify EMS to cause a shooting at Catholic University on religion,
        Jewish.

(Id. at ¶ 2.)

        Plaintiff discusses various incidents that took place during the past few years:

        In NYC, on or about August 13, 2019, employees of NYC that seem with US
        employees harmed me at Panera Bread: They do not feel that Mr. Berman should
        have suspended them about August 11 and 12, 2019. With some that seem of U.S.
        military, they are causing racist violent crimes on religion, Jewish. They are
        harming me at Panera Breads. While the restaurant is vacant and with open tables,
        they force themselves into my table. I do not know them. They hope to cause
        concussions. . . .

        On or about April 9, 2015, EMS Fire and NYPD harmed a manager of a
        corporation that I worked with at Central Marketing Inc. They harmed his body
        and property on the basis of my religion, Jewish. Please reimburse the manager
        that NYC harmed. They are harassers and stalkers causing additional racist
        violent felonies with additional racist violent criminals. . . .



                                                   2
            Case 1:20-cv-02833-LLS Document 4 Filed 05/12/20 Page 3 of 6



(Id. at ¶¶ 2-3.) 1

        Plaintiff seeks $750,000 in compensatory damages plus punitive damages and

unspecified equitable relief. (Id. at 8.)

                                            DISCUSSION

A.      Rule 8 Pleading Requirements

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

        The Court is unable to determine from the complaint what any defendant allegedly did or

failed to do that violated Plaintiff’s rights. Plaintiff’s allegations fail to comply with Rule 8 and

are subject to dismissal on that basis. See 28 U.S.C. § 1915(e)(2)(B)(ii).




        1
         Plaintiff previously sued Central Marketing. See Figman v. Central Marketing, No. 16-
CV-9540 (S.D.N.Y. Apr. 6, 2017) (complaint alleging, among other things, discrimination based
on Plaintiff’s white race, voluntarily dismissed). She also previously sued the same defendants
named in this complaint. See Figman v. City of New York, No. 18-CV-3651 (CM) (S.D.N.Y. July
11, 2018) (complaint voluntarily dismissed). See also Figman v. NYC Commission On Human
Rights, No. 17-CV-5021 (S.D.N.Y. July 27, 2017) (dismissed pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(i)-(iii)); Figman v. Suffolk Cnty., No. 01-CV-6301 (E.D.N.Y. Jul. 25, 2001)
(dismissed with prejudice).


                                                   3
           Case 1:20-cv-02833-LLS Document 4 Filed 05/12/20 Page 4 of 6



B.        Conspiracy to Violate Civil Rights

        To state a claim under § 1985, a plaintiff must allege (1) a conspiracy (2) for the purpose

of depriving a person or class of persons of the equal protection of the laws, or the equal

privileges and immunities under the laws; (3) an overt act in furtherance of the conspiracy; and

(4) an injury to the plaintiff’s person or property, or a deprivation of a right or privilege of a

citizen of the United States. Cine SK8, Inc. v. Town of Henrietta, 507 F.3d 778, 791 (2d Cir.

2007). Furthermore, the conspiracy must be motivated by “some racial or perhaps otherwise

class-based, invidious discriminatory animus behind the conspirators’ action.” Palmieri v. Lynch,

392 F.3d 73, 86 (2d Cir. 2004) (quotation omitted).

        “[C]omplaints containing only conclusory, vague, or general allegations that the

defendants have engaged in a conspiracy to deprive the plaintiff of his constitutional rights are

properly dismissed; diffuse and expansive allegations are insufficient, unless amplified by

specific instances of misconduct.” Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 324-25 (2d Cir.

2002). Claims under § 1985 must be alleged “with at least some degree of particularity” and

must include facts showing that the “overt acts which defendants engaged in . . . were reasonably

related to the promotion of the claimed conspiracy.” Hernandez v. Goord, 312 F. Supp. 2d 537,

546 (S.D.N.Y. 2004).

        Here, Plaintiff fails to allege an agreement or factual details concerning the inception or

operation of any conspiracy. She merely provides conclusory allegations that defendants or other

individuals not named in the complaint have conspired against her. Plaintiff’s vague allegations

of conspiracy fail to state a claim on which relief can be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

Because “a § 1986 claim must be predicated upon a valid § 1985 claim,” Morales v. City of New

York, 59 F. Supp. 3d 573, 581 (S.D.N.Y. 2014) (quoting Mian v. Donaldson, Lufkin & Jenrette




                                                   4
             Case 1:20-cv-02833-LLS Document 4 Filed 05/12/20 Page 5 of 6



Sec. Corp., 7 F.3d 1085, 1087-88 (2d Cir. 1993)), Plaintiff’s § 1986 claims must also be

dismissed.

C.       Claims against the City of New York

       When a plaintiff sues a municipality under § 1983, it is not enough for the plaintiff to

allege that one of the municipality’s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’s rights. See

Connick v. Thompson, 563 U.S. 51, 60 (2011) (“A municipality or other local government may

be liable under this section [1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654

F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983 claim against a municipality, the

plaintiff must allege facts showing (1) the existence of a municipal policy, custom, or practice,

and (2) that the policy, custom, or practice caused the violation of the plaintiff’s constitutional

rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations omitted).

       Plaintiff does not plead any facts suggesting how the City of New York was responsible

for any of her alleged injuries. Her complaint does not show the existence of any policy, custom,

or practice that caused a violation of her rights. The Court therefore dismisses any claims

Plaintiff seeks to assert under 42 U.S.C. § 1983 against the City of New York.

D.       Claims Lacking an Arguable Basis

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the


                                                  5
            Case 1:20-cv-02833-LLS Document 4 Filed 05/12/20 Page 6 of 6



level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted). Additionally, “a complaint will be dismissed as

‘frivolous’ when ‘it is clear that the defendants are immune from suit.’” Montero v. Travis, 171

F.3d 757, 760 (2d Cir. 1999) (quoting Neitzke v. Williams, 490 U.S. 319, 325, 327 (1989)).

         Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, the Court, after reviewing Plaintiff’s complaint, finds that it lacks any arguable basis in

law or in fact, see Neitzke v. Williams, 490 U.S. 319, 325 (1989). Plaintiff’s factual allegations

rise to the level of the irrational and there is no legal theory on which she can rely. See

Livingston, 141 F.3d at 437. Plaintiff’s complaint must therefore be dismissed. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

          District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend her complaint.

                                          CONCLUSION

         Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). This order will be mailed in chambers.

         SO ORDERED.

Dated:     May 12, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.


                                                   6
